DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification.
3.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed.

Claim Objection
4.	Claims 1-13 are objected to because of the following informalities:
In line 8 of claim 1: “… corresponding to ..." should be changed to --... the data signals corresponding to ...--; 
In line 8 of claim 1: “… generating by ..." should be changed to --... generated by ...--; and 
In line 2 of claim 10: “… at least of the data lines ..." should be changed to --... at least one of the data lines ...--. 
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 1-13 and 17-23 of U.S. Patent No. US 11,189,234 B2 in view of An (US. Pub. No. US 2016/0232852 A1).

The following is comparing claim 1 of this application with claim 1 of U.S. Patent No. US 11,189,2347 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 11,189,234 B2    
A display device comprising:
A display device comprising: 
a display panel configured to display an image, based on data signals supplied from data lines;
a display panel configured to display an image, based on data signals supplied from data lines;
a load controller configured to determine a scale factor for adjusting a target luminance of the image displayed in the display panel, based on a load of first image data input from the outside; and 
a load controller configured to determine a scale factor for adjusting a target luminance of the image displayed in the display panel, based on a load of first image data input from the outside; and
a data driver configured to output the data signals to the data lines, corresponding to second image data generating by correcting the first image data using the scale factor, 
a data driver configured to output the data signals to the data lines, the data signals corresponding to second image data generated by correcting the first image data using the scale factor,
wherein the data driver includes a plurality of data driver chips coupled to at least one data line among the data lines, and 
wherein the data driver includes a plurality of data driver chips  coupled to at least one data line among the data lines, 
wherein the load controller determines the target luminance corresponding to local loads with respect to the respective data driver chips, based on predetermined first curve data when at least some of the local loads are greater than a first threshold value, and the load controller determines the scale factor such that the target luminance of the image displayed in the display panel becomes the determined target luminance.


wherein the load controller determines the scale factor, based on at least one of a total load of the first image data and local loads with respect to the respective data driver chips, and 

wherein the load controller comprises: a first comparator configured to output a first enable signal for determining the scale factor, when the total load is greater than a first threshold value; and a second comparator configured to output a second enable signal for determining the scale factor, when at least some of the local loads are greater than a second threshold value.



Claim 1 of U.S. Patent No. US 11,189,234 B2 anticipates claim 1 of the instant application except for the limitation “wherein the load controller determines the target luminance corresponding to local loads with respect to the respective data driver chips, based on predetermined first curve data when at least some of the local loads are greater than a first threshold value, and the load controller determines the scale factor such that the target luminance of the image displayed in the display panel becomes the determined target luminance.” 
An (Figs. 1-5) teaches 
wherein the load controller (a first auto current limiter 240 and a second auto current limiter 340) determines the target luminance corresponding to local loads with respect to the respective data driver chips (the primary driver integrated circuit (IC) 200 and the secondary driver IC 300), based on predetermined first curve data when at least some of the local loads are greater than a first threshold value (when the luminance level of the input image data is greater than a predetermined reference luminance level, the first and second luminance determiners 248 and 348 may apply the same luminance correction factor LCF to the first and second input image data DATA1 and DATA2 so that luminance of output image that is displayed on the display panel 100 may decrease; [0060], lines 9-15), and the load controller (the first auto current limiter 240 including the data compensator 249 and the second auto current limiter 340 including the data compensator 349) determines the scale factor (the luminance correction factor LCF) such that the target luminance of the image displayed in the display panel becomes the determined target luminance (the data compensator 349 may remap the second input image data DATA2 to the second image data signal DATA2’ by applying the luminance correction factor LCF; thus, the first and second input image data DATA1 and DATA2 may be corrected to substantially the same scale duce to the luminance correction factor LCF that is commonly applied to the first and second image data DATA1 and DATA2; [0068], lines 1-8) (Figs. 1-5).
	Therefore, it would have been obvious to one of ordinary skill in the art in the art before the effective filing date of the claimed invention to have used a primary driver IC and a secondary driver IC as taught by An into a display device in the patented claim because the primary IC may determine a luminance correction factor that determines luminance of the whole image displayed on the entire display area. 

Claim 14 is similarly rejected over claim 17 of U.S. Patent No. US 11.189,234 B2.
Claims 2-13 and 15-20 are similarly rejected over claims 2-13 and 18-23 of U.S. Patent No. US 11.189,234 B2.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (U.S. Pub. No. US 2012/0038684 A1) in view of An.

As to claim 1, Ryu (Figs. 1-7) teaches a display device (a display device; Fig. 1) comprising: 
a display panel (a display 500) configured to display an image, based on data signals supplied from data lines (data lines D1 to Dm) (the display device is driven by including the scan interval for applying a data signal to the pixel (PX) included in the display 500 and a sustain interval for emitting the pixels (PX); [0058], lines 1-4) (Fig. 1); 
a load controller (an image data compensator 100) configured to determine a scale factor (e.g., a predetermined value or a specific coefficient) for adjusting a target luminance of the image displayed in the display panel (a display 500), based on a load of first image data (video data) input from the outside (e.g., the luminance calculator 130 controls the size of the image data by reducing the whole image data by a predetermined value according to the control value caused by the auto current limit or multiplying a specific coefficient, and outputs the controlled image data as compensated image data; [0068], lines 1-12; Fig. 2); and 
a data driver (a data driver 400) configured to output the data signals (data signal) to the data lines (the data lines D1 to Dm) ([0058], lines 1-4) (Fig. 1), corresponding to second image data generating by correcting the first image data using the scale factor (the data driver transmits the compensated image data that are generated by controlling the peak luminance by the image data compensator 100 to the pixels (PX); [0057], lines 1-9; Fig. 1). 
Ryu does not expressly teach wherein the data driver includes a plurality of data driver chips coupled to at least one data line among the data lines, and wherein the load controller determines the target luminance corresponding to local loads with respect to the respective data driver chips, based on predetermined first curve data when at least some of the local loads are greater than a first threshold value, and the load controller determines the scale factor such that the target luminance of the image displayed in the display panel becomes the determined target luminance. 
An (Figs. 1-5) teaches 
wherein the data driver includes a plurality of data driver chips (a primary driver integrated circuit (IC) 200 and a secondary driver IC 300) coupled to at least one data line (data lines DL1 to DLk and data lines DLk+1 to DLm) among the data lines (data lines DL1 through DLm) (Fig. 1), and 
wherein the load controller (a first auto current limiter 240 and a second auto current limiter 340) determines the target luminance corresponding to local loads with respect to the respective data driver chips (the primary driver integrated circuit (IC) 200 and the secondary driver IC 300), based on predetermined first curve data when at least some of the local loads are greater than a first threshold value (when the luminance level of the input image data is greater than a predetermined reference luminance level, the first and second luminance determiners 248 and 348 may apply the same luminance correction factor LCF to the first and second input image data DATA1 and DATA2 so that luminance of output image that is displayed on the display panel 100 may decrease; [0060], lines 9-15), and the load controller (the first auto current limiter 240 including the data compensator 249 and the second auto current limiter 340 including the data compensator 349) determines the scale factor (the luminance correction factor LCF) such that the target luminance of the image displayed in the display panel becomes the determined target luminance (the data compensator 349 may remap the second input image data DATA2 to the second image data signal DATA2’ by applying the luminance correction factor LCF; thus, the first and second input image data DATA1 and DATA2 may be corrected to substantially the same scale duce to the luminance correction factor LCF that is commonly applied to the first and second image data DATA1 and DATA2; [0068], lines 1-8) (Figs. 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a primary driver IC and a secondary driver IC as taught by An into a display device of Ryu because the primary IC may determine a luminance correction factor that determines luminance of the whole image displayed on the entire display area.

As to claim 14, this claim differs from claim 1 in that claim 1 is a display device claim whereas claim 14 is a method claim thereof.  Thus, claim 14 is analyzed as previously discussed with respect to claim 1 above.

Conclusion

9.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (U.S. Pub. No. US 2020/0013350 A1) is cited to teach a display apparatus and a driving method therefor, so as to ensure that a brightness adjusting module is turned on after preparations of a timing controller are finished.
Yang (U.S. Pub. No. US 2019/0130844 A1) is cited to teach a gamma voltage connection method and system for a display module.

Inquiry
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691